     Case 3:20-cv-00158-WQH-JLB Document 11 Filed 09/03/20 PageID.191 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DION SCOTT BUCKELEW,                               Case No.: 3:20-cv-00158-WQH-JLB
12
                                        Plaintiff,       ORDER
13
      v.
14
      WILLIAM D. GORE, et al.,
15
16                                  Defendants.
17
     HAYES, Judge:
18
            The matters before the Court are the Motion to Quash Service and Dismiss for Lack
19
     of Personal Jurisdiction, or alternatively, Dismiss for Failure to State a Claim filed by
20
     Defendants (ECF No. 3) and the Report and Recommendation issued by the Magistrate
21
     Judge (ECF No. 9).
22
           The duties of the district court in connection with a report and recommendation of a
23
     magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
24
     636(b). The district judge must “make a de novo determination of those portions of the
25
     report . . . to which objection is made” and “may accept, reject, or modify, in whole or in
26
     part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b).
27
     The district court need not review de novo those portions of a Report and Recommendation
28

                                                     1
                                                                            3:20-cv-00158-WQH-JLB
     Case 3:20-cv-00158-WQH-JLB Document 11 Filed 09/03/20 PageID.192 Page 2 of 2



 1   to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
 2   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“Neither the
 3   Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
 4   findings and recommendations that the parties themselves accept as correct.”).
 5         The record reflects that no objections have been filed by either party. The Court has
 6   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 7         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 9) is
 8   ADOPTED in its entirety. The Motion to Quash Service and Dismiss for Lack of Personal
 9   Jurisdiction, or alternatively, Dismiss for Failure to State a Claim filed by Defendants (ECF
10   No. 3) is GRANTED. Plaintiff’s Complaint is DISMISSED without prejudice. Any
11   motion for leave to file an amended pleading must be filed within 30 days of this Order.
12    Dated: September 3, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              3:20-cv-00158-WQH-JLB
